Citation Nr: 0021165	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran has documented active duty in the Marine Corps 
from June 1967 to April 1970 and from March 1977 to June 
1980.  Service medical and personnel records indicate that he 
may have had additional active service from February 1975 to 
March 1977, but this service has not been documented.  

This is an appeal from a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Des 
Moines, Iowa, which denied entitlement to service connection 
for tinnitus.  In February 1999 the veteran participated in a 
video hearing with a member of the Board of Veterans' Appeals 
(Board).  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The veteran served in Vietnam on two occasions totaling 
some 16 1/2 months.

3.  He was wounded in action and service connection has been 
established for shell fragment wound scars of the face, right 
arm and right leg, rated noncompensable.

4.  The veteran has testified that he sustained a concussion 
while serving under combat conditions in Vietnam when he was 
struck on the head when a mine exploded near his vehicle.  He 
later experienced tinnitus while serving on active duty.  

5.  The veteran currently has a bilateral tinnitus that is 
constant.

6.  There is a reasonable probability that the veteran's 
current bilateral tinnitus developed as a result of 
concussions and/or acoustic trauma sustained during combat 
service.  


CONCLUSION OF LAW

The veteran's current bilateral tinnitus is as least as 
likely as not to have been incurred in or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, the record reflects that the only service 
medical record pertaining to the veteran's initial period of 
active service is a report of his hospitalization for 
multiple shell fragment wounds of the face, arms and legs at 
the Naval Hospital, Memphis, during March and April 1968.  
The veteran served in Vietnam on two occasions during his 
first period of service for a total of some 16 1/2 months.  
His decorations include the Purple Heart Medal with one Star 
and the Combat Action Ribbon.  

The report from the Naval Hospital, Memphis, reflects that 
the veteran was admitted on March 4, 1968.  He had sustained 
multiple shrapnel wounds to the face, right arm and legs on 
February 18, 1968 while on duty in the Republic of Vietnam.  
The wounds were initially debrided at Phu Bai and he was 
transferred to the U.S. Naval Hospital in Yokosuka, Japan, 
where a secondary closure of all wounds was performed on 
February 25, 1968.  The veteran had a benign postoperative 
course and was transferred to the U.S. Naval Hospital, 
Memphis for further treatment.  Physical examination at the 
time of the admission showed healed wounds of the right cheek 
and multiple superficial shrapnel wounds of the right arm and 
both legs that were healing well.  An audiogram was obtained 
on the day of admission that was entirely within normal 
limits.  He was returned to duty on April 23, 1968.  

The veteran's service medical records pertaining to his 
subsequent service including  reports of physical examination 
for re-enlistment in February 1975 and February 1977 and his 
physical examination for release from active duty in May 1980 
reflect no reference to tinnitus.  An audiometric examination 
at the time of his final examination for separation from 
service showed his hearing to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in May 1985.  He referred to various conditions 
including shrapnel scars of the face, arms and legs and a 
bilateral hearing loss.  

The veteran was afforded a VA ear examination in July 1985.  
He reported being exposed to machinery noise, noise from a 
rifle range and a slight concussion in 1967.  He also 
reported occasional tinnitus.  On examination the tympanic 
membranes were clear bilaterally.  The external canals were 
clear.  There were no surgical scars.  A VA audiological 
examination in August 1985 found that his hearing in the 
conversational voice range was normal.  The impression was 
mild high frequency sensorineural hearing loss.  

By rating action dated in October 1985 service connection was 
granted for shell fragment wound scars of the face, right arm 
and right leg, rated noncompensable.  Service connection for 
defective hearing was denied on the basis that that condition 
was not shown by the evidence of record. 

In March 1998 the veteran claimed service connection for 
conditions including tinnitus.  He stated that he had had 
that condition since sustaining the shrapnel wounds to his 
face.

The veteran was afforded a VA audiological examination in 
April 1998.  He complained of decreased hearing and constant 
bilateral tinnitus.  He attributed his hearing loss and 
tinnitus to two injuries that he sustained in Vietnam.  
Testing showed normal hearing in the right ear in the 250 to 
4000 Hertz range with a moderate sensorineural hearing loss 
in the 6,000 to 8,000 Hertz range.  The left ear had normal 
hearing in the 250 to 2,000 Hertz range with a mild to severe 
sensorineural hearing loss in the 3,000 to 8,000 Hertz range.  
He had excellent speech recognition ability.  The diagnoses 
were history of asymmetrical high frequency sensorineural 
hearing loss with the left ear worse than the right and 
constant bilateral tinnitus.  

The veteran was afforded a VA ear examination in April 1998.  
He reported an initial injury in Vietnam where he received a 
concussion and had decreased hearing and bilateral tinnitus 
thereafter.  With his second injury he received shrapnel 
injuries to the face and other parts of his body.  He did not 
recall specific problems with tinnitus or hearing after the 
second injury.  He reported current trouble with his hearing 
bilaterally.  He had noticed tinnitus since about July 1985.  
He had a constant tinnitus that was rather high-pitched.  
From 1981 to the current time he had been working for the 
Postal Service and had not had much noise exposure.  On 
examination the veteran's ears, ear canals and tympanic 
membranes were not remarkable.  The examiner expressed an 
opinion that it was not reasonably probable that the 
veteran's tinnitus was causally related to the shrapnel 
wounds to his face sustained in Vietnam.  The examiner 
believed that the tinnitus was more likely to be causally 
related to the veteran's bilateral sensorineural hearing 
change that seemed to be accelerating progressively over a 
period of years. 

During the February 1999 Board hearing, the veteran related 
that while stationed in Vietnam a truck he was driving went 
over a land mine and an object from the explosion struck his 
head causing him to lose consciousness.  He was taken to his 
base camp and checked by a doctor who told him that he had 
sustained a concussion.  The veteran had a large knot on his 
head.  His head was ringing.  He had not received any 
treatment since there were other individuals coming in with 
more severe injuries.  His injury had been written down in a 
log book but when he was medivaced out of the country due to 
his second injury, his files including his medical records 
had been lost.  He had been treated at a hospital in Japan 
for the shrapnel wounds for some two months and then 
transferred to the Naval Hospital in Millington, Tennessee.  
The veteran testified that he had been exposed to much noise 
while stationed in Vietnam including mortar, gunfire and 
rocket fire.  He currently had constant ringing in his ears.  
He felt that his service in Vietnam was the cause of his 
tinnitus and hearing problems.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

In this case, the veteran's service medical records do not 
reflect any reference to a hearing loss or tinnitus.  
However, the veteran's medical records pertaining to his 
initial period of active service are incomplete and consist 
of only a report by the Naval Hospital, Memphis, reflecting 
his treatment for multiple shell fragment wounds of the face, 
arms and legs in March and April 1968.  The veteran has 
testified that he received a concussion while stationed in 
Vietnam.  He was struck on the head when his vehicle hit a 
mine and had subsequent problems with his hearing and 
tinnitus.  He referred to the concussion when he was afforded 
the VA ear examination in July 1985, and also complained of 
tinnitus at that time.  The veteran has testified that he was 
exposed to considerable acoustic trauma while in combat 
situations during service, including mortar fire, gunfire and 
rocket fire.  The Board recognizes that when the veteran was 
afforded the VA ear examination in April 1998, the examiner 
expressed an opinion that it was not reasonably probable that 
the veteran's tinnitus was causally related to the shell 
fragment wounds of his face and extremities sustained in 
Vietnam.  The examiner believed that the tinnitus was 
causally related to the veteran's bilateral sensorineural 
hearing loss.  However, it is not clear that the examiner 
considered the probable relationship between the loud 
explosions incidental to a rocket or mine explosion, as 
opposed to the question of a direct relationship between the 
actual fragment wounds and his ears/hearing.  After carefully 
considering the entire record the Board is of the opinion 
that it as least as likely as not that the veteran's current 
constant bilateral tinnitus developed as a result of 
concussions he sustained under combat conditions in service 
and/or the acoustic trauma experienced in service.  
Accordingly, under the circumstances, it follows that service 
connection for the veteran's bilateral tinnitus would be in 
order.  38 U.S.C.A. §§ 1110, 1131.  In arriving at its 
decision in this regard the Board resolved every reasonable 
doubt in favor of the veteran as provided in 38 U.S.C.A. 
§ 1154(b).  


ORDER

Entitlement to service connection for tinnitus is 
established.  The benefit sought on appeal is granted.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

